Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Constantine reports 14 metre copper and zinc rich intercept from Palmer project, Alaska - 3.79% Copper 7.24% Zinc, 0.374 g/t Gold and 47.03g/t Silver over 14 metres - TORONTO STOCK EXCHANGE SYMBOL: RMX AMEX SYMBOL: RBY VANCOUVER, Sept. 26 /CNW/ - Constantine Metal Resources (CEM.TSX-V), owned 16.9% (3.16 million shares) by Rubicon Minerals Corporation (RMX.TSX:RBY.AMEX), has reported that: "White Rock, B.C. - Constantine Metal Resources Ltd (TSX Venture- CEM) (the "Company") is pleased to announce partial analytical results for 1 drill hole at the ongoing 2007 drilling program on its polymetallic massive sulphide Palmer project near Haines, Alaska. The 2007 Palmer drilling program started in late July and to date more than 6000 ft (greater than 1800m) of drilling has been completed in 6 holes. Partial assay results have been received for hole CMR07-07; all other assay results are pending. Hole CMR07-07 intersected 45.90 ft (14.0m) of 3.79% Cu, 7.24% Zn, 0.374 g/t Au, 47.03g/t Ag. The intersection can be divided into an upper zinc zone; 14.30 ft (4.4m) - 13.60% Zn, 0.65% Cu, 0.153 g/t Au, 17.80 g/t Ag and a contiguous underlying copper zone; 31.60 ft (9.6m) 5.22% Cu, 4.36% Zn, 0.474 g/t Au, 60.26 g/t Ag. The estimated true width of the intersection is approximately 85-90% of the core length. The intersection is on the Glacier Creek prospect and is located in the footwall to the RW Zone at base of the RW rhyolite. It represents a third stacked high grade mineralized horizon (RW2) that can be tested with surface drilling. The CMR07-07 high grade intersection is located 230 ft (70m) west of the 2006 intersection in CMR06-01 (16.8 ft (5.12m) of 10.86% Zn, 0.13% Pb, 0.23% Cu, 0.134 g/t Au and 44.4 g/t silver) and about 230 ft (70m) east of a 36 ft (11m) interval of rhyolite hosted massive pyrite stringers at the base of the RW horizon (0.81% Zn and 0.15% Cu) in CMR06-03. Two drill holes were completed from the CMR07-07 drill site in 2007. The second hole (CMR07-08) intersected the same mineralized horizon as CMR07-07, in an 83 ft (25.3m) wide zone of leached barite, oxidized sulphides. This intercept is approximately 165 ft (50 m) updip from the CMR07-07 intercept towards the oxidized surface exposure of the zone. Assays for the CMR-07-08 intercept are pending. The RW and the RW2 zones are separated by the RW rhyolite that varies from 0 to a maximum indicated thickness of 180 ft (55m). In the absence of the RW rhyolite, the RW and RW2 zones become a single sulphide horizon which appears to be the case with the 2006 intersection in CMR06-01. The RW and RW2 zones remain open to the east and west and down dip to the northwest and northeast. At the Cap prospect target, two holes (aggregate of 2204 ft) were drilled to test for strike extensions and metal zonation relative to historic (pre-Constantine) drill intercepts of 76.1 ft (23.2m) in Cap-01 of 134 ppm Ag (3.91 oz/t), 0.24% Zn, 0.16% Pb and 297.2 ft (90.6m) in RMC98-01 of 31 ppm Ag (0.90 oz/t), that includes 35.8 ft (10.9m) of 62 ppm Ag (1.81 oz/t), 0.19 ppm Au, 0.21% Zn. The Constantine holes (CMR07-04 and CMR07-05) indicate continuity of mineralization and alteration. The remaining four, 2007 holes completed to date (including CMR07-07 and CMR07-08 discussed above) are located at the Glacier Creek prospect, testing the RW (and RW2), Main and South Wall targets. The drill is currently operating at a lower elevation drill site, 1640 ft (500m) east of the CMR07-07 drill pad where it is testing the RW-RW2, Main zone and South Wall horizons.
